BANCINSURANCE CORPORATION 2002 STOCK INCENTIVE PLAN

AWARD AGREEMENT

The Bancinsurance Corporation (“Company”) believes that its business interests
are best served by ensuring that you have an opportunity to share in the
Company’s business successes. To this end, the Company adopted the Bancinsurance
Corporation 2002 Stock Incentive Plan (“Plan”) as a means through which you may
share in the appreciation of the Company’s stock. This is done by granting
“Awards” to key employees, like you. If you meet the conditions described in
this Agreement (and the Plan), these Awards will mature into an equity interest
in the Company.

There is no guarantee that the value of your Award will increase. This is
because the value of the Company’s stock is affected by many factors. However,
the Company believes that your efforts affect the value of its stock and that
this Plan (and the Awards made through the Plan) are an appropriate means of
sharing with you the value of your contribution to the Company’s business
success.

This Agreement describes the type of Award that you have been granted and the
conditions that must be met before you may realize the value associated with
your Award. To ensure you fully understand these terms and conditions, you
should:



  •   Read this Award Agreement carefully; and



  •   Contact us at 614-228-2800 if you have any questions about your Award or
if you want a copy of the Plan.

1





Description of Your Incentive Stock Options

Your Award Consists of Incentive Stock Options: You have been awarded Incentive
Stock Options (or “ISOs”) through which you may purchase shares of Company
stock. Special (and favorable) tax rules apply to ISOs but only if certain
conditions are met. These special conditions and other terms affecting your ISOs
are described in this Agreement.

Your ISOs are subject to the following terms and to some general rules discussed
later in this Agreement.

Grant Date: Your ISOs were issued on:      .

This is the date your ISOs were granted and the date on which your ISOs begin to
vest.

Award: You have been granted      ISOs.

You may purchase one share of Company stock for each ISO granted, but only if
you meet the terms and conditions described in this Agreement.

Exercise Price: You may exercise each ISO by paying $     to purchase one share
of Company stock.

When you purchase a share of Company stock by exercising an ISO, the option
exercised is cancelled.

Expiration Date: You must exercise all these ISOs no later than      .

If you do not exercise your ISOs by this date they will expire and may not be
exercised at a later date.

Limits on Exercising Your ISOs

Vesting: Normally, you may not exercise your ISOs until they “vest.” Your ISOs
will vest (and may be exercised) at the following times:

20% ISOs, anytime on or after      ;

40% ISOs, anytime on or after      ;

60% ISOs, anytime on or after      ;

80% ISOs, anytime on or after      ; and

100% ISOs, anytime on or after      .

This does not mean that you must exercise your ISOs on these dates; these are
merely the first dates that you may do so. However, your ISOs will expire unless
they are exercised before the Expiration Date.

Also, there are some special situations in which your options may vest earlier.
These are described later in this Agreement.

2

Minimum Number of ISOs That You May Exercise: The smallest number of ISOs that
you may exercise at any one time is one or, if fewer, the total number of your
remaining ISOs.

Also, normally you may not exercise any ISO to purchase a fractional share of
Company stock.

Tax Treatment of Your ISOs

This brief discussion of the federal tax rules that affect your ISOs is provided
as general information (not as personal tax advice) and is based on the
Company’s understanding of federal tax laws and regulations in effect as of the
Grant Date.

You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Award.

Normally ISOs are subject to favorable tax rules. Under these rules, you will
not be required to pay ordinary income taxes on the value of an ISO when it is
issued, when it becomes exercisable (or vests) or when you buy Company stock by
exercising an ISO (there are no tax consequences if an ISO expires before being
exercised). Also, if you comply with certain rules (discussed below), you will
not have ordinary income when you sell the Company stock you purchased through
an ISO. Instead, capital gains taxes will apply, but only when you sell the
stock you bought by exercising an ISO. Also, these taxes will be applied only to
the difference between the price you paid for the stock (i.e., the Exercise
Price) and the amount you receive when you sell the Company stock. Because
capital gains tax rates normally are lower than ordinary income tax rates, this
rule should minimize your total tax liability. However, this favorable capital
gains tax treatment is available only if you do not sell the Company stock any
earlier than two years after the Grant Date and one year after you exercise the
ISO.

If you do not comply with the rule just described, you must pay income tax, at
ordinary income tax rates, on the difference between the Exercise Price and the
fair market value of Company stock on the date the ISO is exercised. Any
additional gain (i.e., the difference between the fair market value of the stock
on the date the ISO is exercised and the amount you receive when you sell the
stock) would be taxed at capital gains rates.

You also should know that ISOs are subject to an “alternative minimum tax,”
which is a special tax rate imposed on tax preference items. Generally, the
alternative minimum tax structure requires that you calculate your taxes, at a
special rate, by including all items of tax preference, including the difference
between the Exercise Price and the value of the Company stock you purchase when
you exercise an ISO. This is done for the year in which you exercise an ISO.
Then, you compare the tax calculated under the alternative minimum tax rates
with the tax you owe under the ordinary method of calculating your taxes for
that year and pay the higher of the two tax amounts.

You may avoid application of the “alternative minimum tax” by making a special
election [known as a Code §83(b) election] within 30 days of the Grant Date.
However, there are important tax and investment issues that you must consider
before making a Code §83(b) election. These should be discussed with your
personal tax and investment adviser,

This is a very brief and general description of the very complex alternative
minimum tax structure. You should discuss this tax with a tax adviser before you
exercise your ISOs and as you calculate your taxes for the year in which you
exercise an ISO.

3

Description of Your Nonqualified Stock Options

Your Award Consists of Nonqualified Stock Options: You have been awarded
Nonqualified Stock Options (or “NSOs”) through which you may purchase shares of
Company stock.

Your NSOs are subject to the following terms and to some general rules discussed
later in this Agreement.

Grant Date: Your NSOs were issued on:      .

This is the date your NSOs were granted and the date on which your NSOs begin to
vest.

Award: You have been granted      NSOs.

You may purchase one share of Company stock for each NSO granted, but only if
you meet the terms and conditions described in this Agreement.

Exercise Price: You may exercise each NSO by paying $     to purchase one share
of Company stock.

When you purchase a share of Company stock by exercising an NSO, the option
exercised is cancelled.

Expiration Date: You must exercise all these NSOs no later than      .

If you do not exercise your NSOs by this date they will expire and may not be
exercised at a later date.

Limits on Exercising Your NSOs

Vesting: Normally, you may not exercise your NSOs until they “vest.” Your NSOs
will vest (and may be exercised) at the following times:

     NSOs, anytime on or after      ;

     NSOs, anytime on or after      ;

     NSOs, anytime on or after      ; and

     NSOs, anytime on or after      .

This does not mean that you must exercise your NSOs on these dates; these are
merely the first dates that you may do so. However, your NSOs will expire unless
they are exercised before the Expiration Date.

Also, there also are some special situations in which your options may vest
earlier. These are described later in this Agreement.

Minimum Number of NSOs That You May Exercise: The smallest number of NSOs that
you may exercise at any one time is      or, if fewer, the total number of your
remaining NSOs.

Also, normally you may not exercise any NSO to purchase a fractional share of
Company stock.

Tax Treatment of Your NSOs

This brief discussion of the federal tax rules that affect your NSOs is provided
as general information (not as personal tax advice) and is based on the
Company’s understanding of federal tax laws and regulations in effect as of the
Grant Date.

You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Award.

You are not required to pay ordinary income taxes on the value of an NSO when it
is issued. However, you are required to pay income tax when you buy Company
stock by exercising an NSO. This tax is calculated by applying ordinary income
tax rates to the difference between the value of Company stock when the NSO is
exercised and the Exercise Price (there are no tax consequences if an NSO
expires with being exercised). Any gain you realize when you sell the Company
stock you purchased through an NSO (i.e., the difference between the sales price
and the value of the Company stock on the date the NSO was exercised) normally
will be taxed at favorable capital gains rates.

You may increase the portion of your Award’s value that is subject to capital
gains tax rates by making a special election [known as a Code §83(b) election]
within 30 days of the Grant Date. However, there are important tax and
investment issues that you must consider before making a Code §83(b) election.
These should be discussed with your personal tax and investment adviser.

4

Tandem Stock Appreciation Rights

Your Award Consists of Tandem Stock Appreciation Rights: You have been awarded
Tandem Stock Appreciation Rights (or “TSARs”). These TSARs are associated with
stock options and enable you to receive the difference between the value of
Company stock when the TSAR is exercised and the value of Company stock on the
Grant Date (“Exercise Price”).

Your TSARs are subject to the following terms and to some general rules
discussed later in this Agreement.

Grant Date: Your TSARs were issued on      .

This is the date your TSARs were granted and the date on which your TSARs begin
to vest.

Award: You have been granted      TSARs.

If you exercise a TSAR, you will receive an amount equal to the difference
between the value of Company stock on the Grant Date (“Exercise Price”) and the
date you exercise the TSAR. And you may realize this appreciation without
actually paying the Exercise Price. This means you have a choice to make when
the TSARs (and the associated options) become exercisable. That is:



  •   You may exercise a TSAR without actually spending any money and realize
the amount Company stock has appreciated between the Grant Date and the date you
exercise the TSAR; or



  •   You may exercise the option associated with your TSAR, in which case you
will receive one share of stock for each option exercised, although you will be
required to actually pay the Exercise Price associated with the option.

Also, if you decide to exercise a TSAR, the associated option will automatically
expire and if you exercise the option, the associated TSAR will expire
automatically.

Exercise Price:      .

This is the value of a share of Company stock on the Grant Date.

Expiration Date: You must exercise your TSARs no later than           .

If you do not exercise your TSARs by this date they (and each associated option)
will expire and may not be exercised at a later date.

Exercising TSARs: If you exercise a TSAR, you will receive the difference
between the value of a share of Company stock on the exercise date and the
Exercise Price. This amount will be paid either in cash or Company stock (or
some of each) at the Company’s discretion.

5

Limits on Exercising Your TSARS

Vesting: Normally, you may not exercise your TSARs until they “vest.” Your TSARs
will vest (and may be exercised) at the following times which correspond to the
date the related options may be exercised:

     TSARs, anytime on or after      ;

     TSARs, anytime on or after      ;

     TSARs, anytime on or after      ; and

     TSARs, anytime on or after      .

This does not mean that you must exercise your TSARs on these dates; these are
merely the first dates that you may do so. However, your TSARs will expire
unless they are exercised before the Expiration Date.

Also, there also are some special situations in which your TSARs may vest
earlier. These are described later in this Agreement.

Minimum Number of TSARs That You May Exercise: The smallest number of TSARs that
you may exercise at any one time is      or, if fewer, the total number of your
remaining TSARs.

Also, normally you may not exercise any TSAR associated with a fractional share
of Company stock.

Tax Treatment of Your TSARs

This brief discussion of the federal tax rules that affect your TSARs is
provided as general information (not as personal tax advice) and is based on the
Company’s understanding of federal tax laws and regulations in effect as of the
Grant Date.

You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Award.

You are not required to pay ordinary income taxes on the value of a TSAR when it
is issued or when it vests. However, you are required to pay income tax (at
ordinary income tax rates) when you exercise your TSAR (there are no tax
consequences if a TSAR expires without being exercised). If your TSAR is paid in
shares of Company stock, your taxes are calculated by applying ordinary income
tax rates to the value (on the date your TSAR is exercised) of the Company stock
you receive. Any subsequent appreciation in the value of this stock will be
taxed at capital gains rates when the stock is sold. If your TSAR is paid in
cash, your taxes are calculated by applying ordinary income tax rates to the
amount of cash you receive.

6

Freestanding Stock Appreciation Rights

Your Award Consists of Freestanding Stock Appreciation Rights: You have been
awarded Freestanding Stock Appreciation Rights (or “FSARs”). These FSARs enable
you to receive the difference between the value of Company stock when the FSAR
is exercised and the value of Company stock on the Grant Date (“Exercise
Price”).

Your FSARs are subject to the following terms and to some general rules
discussed later in this Agreement.

Grant Date: Your FSARs were issued on      .

This is the date your FSARs were granted and the date on which your FSARs begin
to vest.

Award: You have been granted      FSARs.

If you exercise a FSAR, you will receive an amount equal to the difference
between the value of Company stock on the Grant Date (“Exercise Price”) and the
date you exercise the FSAR. And you may realize this appreciation without
actually paying the Exercise Price.

Exercise Price:      .

This is the value of a share of Company stock on the Grant Date.

Expiration Date: You must exercise your FSARs no later than      

If you do not exercise your FSARs by this date they will expire and may not be
exercised at a later date.)

Exercising FSARs: If you exercise a FSAR, you will receive the difference
between the value of a share of Company stock on the exercise date and the
Exercise Price. This amount will be paid either in cash or Company stock (or
some of each) at the Company’s discretion.

Limits on Exercising Your FSARS

Vesting: Normally, you may not exercise your FSARs until they “vest.” Your FSARs
will vest (and may be exercised) at the following times:

     FSARs, anytime on or after      ;

     FSARs, anytime on or after      ;

     FSARs, anytime on or after      ; and

     FSARs, anytime on or after      .

This does not mean that you must exercise your FSARs on these dates; these are
merely the first dates that you may do so. However, your FSARs will expire
unless they are exercised before the Expiration Date.

Also, there also are some special situations in which your FSARs may vest
earlier. These are described later in this Agreement.

Minimum Number of FSARs That You May Exercise: The smallest number of FSARs that
may be exercised at any one time is      or, if fewer, the total number of your
remaining FSARs.

Also, normally you may not exercise any FSAR associated with a fractional share
of Company stock.

Tax Treatment of Your FSARs

This brief discussion of the federal tax rules that affect your FSARs is
provided as general information (not as personal tax advice) and is based on the
Company’s understanding of federal tax laws and regulations in effect as of the
Grant Date.

You should consult with a tax or financial adviser to ensure you fully
understand the tax ramifications of your Award.

You are not required to pay ordinary income taxes on the value of a FSAR when it
is issued or when it vests. However, you are required to pay income tax (at
ordinary income tax rates) when you exercise your FSAR (there are no tax
consequences if your FSAR expires without being exercised). If your FSAR is paid
in shares of Company stock, your taxes are calculated by applying ordinary
income tax rates to the value (on the date your FSAR is exercised) of the
Company stock you receive. Any subsequent appreciation in the value of this
stock will be taxed at capital gains rates when the stock is sold. If your FSAR
is paid in cash, your taxes are calculated by applying ordinary income tax rates
to the amount of cash you receive.

7

Description of Your Restricted Stock

Your Award Consists of Restricted Stock: You have been awarded Restricted Stock.
Restricted Stock is shares of Company stock that you will receive if the
restrictions and conditions described below are met.

Your Restricted Stock is subject to the following terms and to some general
rules described later in this Agreement.

Grant Date: Your Restricted Stock was issued on:      .

This is the date your shares of Restricted Stock were granted.

Award: You have been granted      shares of Restricted Stock.

If all the restrictions and conditions described below are met, these shares of
Restricted Stock will be distributed to you.

Expiration Date: Your right to receive shares of Restricted Stock will mature on
     .

If you are actively employed on this date (and have met all other Program
conditions), all restrictions imposed on your Restricted Stock will lapse and
you will become the owner of the Company stock granted as Restricted Stock under
this Agreement.

Your Rights in Restricted Stock Before The End of the Expiration Period

Until the restrictions and conditions described in this Agreement are met, the
Restricted Stock certificates will be held in escrow. Or, the Company may
distribute these certificates before the Expiration Date, although you will not
be able to sell the shares until all the terms and conditions described in this
Agreement lapse.

Also, the Company may either distribute to you any dividends that are declared
on your Restricted Stock before the Expiration Date or may hold these dividends
until the Expiration Date and distribute them only if all the restrictions and
conditions just described are met.

However, you may vote your Restricted Shares before all the terms and conditions
described in this Agreement are met. This is the case whether or not your
Restricted Shares are distributed to you before the Expiration Date.

Tax Treatment of Your Restricted Stock

This brief discussion of the federal tax rules that affect your Restricted Stock
is provided as general information (not as personal tax advice) and is based on
the Company’s understanding of federal tax laws and regulations in effect as of
the Grant Date.

(You should consult with a tax or financial advisor to ensure you fully
understand the tax ramifications of your Award.)

You are not required to pay income taxes on your Restricted Stock at this time.
However, you will be required to pay income taxes (at ordinary income tax rates)
when (and if) the restrictions and conditions described in this Agreement are
met. The amount of ordinary income you will recognize is the value of your
Restricted Stock when the terms and conditions described in this Agreement
lapse. If these restrictions and conditions are not met before the Expiration
Date, your Restricted Stock will expire and no taxes will be due. Any subsequent
appreciation of the stock will be taxed at capital gains rates when you sell the
stock.

You may increase the portion of your Award’s value that is subject to capital
gains tax rates by making a special election [known as a Code §83(b) election]
within 30 days of the Grant Date. However, there are important tax and
investment issues that you must consider before making a Code §83(b) election.
These should be discussed with your personal tax and investment adviser.

If you receive any dividends on your Restricted Stock before the Expiration
Date:



  •   You will be taxed on the value of any cash dividend you receive in the
year it is paid; but



  •   Any dividend paid in shares of Company stock will not be taxed until all
the conditions and restrictions described in this Agreement have been met. In
this case, your tax will be calculated by applying ordinary income tax rates to
the value of these  shares of Company stock on the date the restrictions and
conditions described in this Agreement have been met. However, if these
conditions and restrictions are not met, no tax will be due because these shares
will be forfeited.

8





GENERAL TERMS AND CONDITIONS

These terms and conditions apply to all Awards under this Award Agreement

1.00 Conduct Leading to Forfeiture of Unexercised Awards or Unmatured Restricted
Stock: You may forfeit any unexercised Award or unmatured Restricted Stock if,
at any time, you:



  •   Agree to or actually serve in any capacity for a business or entity that
competes with the Company or any Subsidiary or provides services to an entity
that competes with the Company or any Subsidiary;



  •   Refuse or fail to consult with, supply information to, or otherwise
cooperate with the Company after having been requested to do so; or



  •   Deliberately engage in any action that the Company decides has caused
substantial harm to its interests or the interests of any Subsidiary.

2.00 Effect of Terminating Employment: Subject to Section 1.00, if you terminate
employment any unexercised Awards will expire on the earlier of:



  •   The Award’s Expiration Date, even if you are employed on that date;



  •   If your employment terminates for any reason other than death or
disability, the date your employment ends; or



  •   If you terminate because you are disabled or you die, 12 months after your
employment ends.

Note, it is your responsibility to keep track of when your Awards expire.

3.00 Buy Out of Awards by Company: The Company may decide at any time to buy out
your Award. This may happen without your consent and at any time. If the Company
decides to buy out your Awards, it will pay you the difference between the value
of Awards that are exercisable (or vested) at that time and that are being
bought out and the Exercise Price associated with that Award.

4.00 Acceleration of Vesting: All Awards will be fully vested (and be
exercisable) and all restrictions will lapse if the Company enters into a plan
or agreement that results in a merger or consolidation or if there is a
reclassification of Stock or the exchange of Stock for the securities of another
entity (other than a Subsidiary) that has acquired the Company’s assets or which
is in control of an entity that has acquired the Company’s assets and the terms
of that plan or agreement are binding on all holders of Stock (except to the
extent that dissenting shareholders are entitled to relief under applicable
law). Upon payment of the exercise price, you will receive the applicable
securities or cash equal to those you would have received prior to the events
listed in this section.

5.00 Transferring Awards: Normally Awards may not be transferred except by will
or applicable laws of descent and distribution and, during your lifetime, may be
exercised only by you or your guardian or legal representative. However, the
Company may allow you to place your NSOs into a trust established for your
benefit or the benefit of your family. Contact us at the number shown below if
you are interested in doing this.

6.00 Restrictions on Transfers of Stock: The Company may impose restrictions on
any shares of Company stock you acquire by exercising an Option, including
restrictions related to applicable securities laws, the rules of any national
securities exchange or system on which Company stock is listed or traded.

7.00 Section 16 of the Securities Exchange Act: If you are subject to the
requirements of Section 16 of the Securities Exchange Act, you are responsible
for ensuring that all requirements of Section 16 are met, including the holding
of securities purchased under this Agreement for a minimum of six months before
disposition.

8.00 Beneficiary Designation: You may name a Beneficiary or Beneficiaries to
receive or to exercise any vested Award that is unpaid or unexercised if you
die. If you have not made an effective Beneficiary designation, your Beneficiary
will be your surviving spouse or, if you do not have a surviving spouse, your
estate. A Beneficiary form may be completed for each Award and will be effective
only when in writing and filed with the Committee.

9.00 Tax Withholding: In some cases, income taxes must be withheld on the value
of your Award. These taxes may be paid in one of several ways, including:



  •   The Company may withhold this amount from other amounts owed to you (e.g.,
your salary);



  •   You may pay these taxes by giving the Company cash equal to the amount
that must be withheld or by giving the Company other shares of Company stock
(that you have owned for at least six months) with a value equal to the taxes
due; or



  •   The Company may withhold a portion of the Award having a value equal to
the taxes that must be withheld.

You may choose the approach you prefer when the Award is payable, although the
Company may reject your preferred method for any reason (or for no reason). If
this happens, you must pay these taxes in the way the Company specifies.
However, if you do not select one of these methods, the Company will retain a
portion of the Award (i.e., the last alternative just described will be
applied).

10.00 Exercising Awards: Awards may be exercised by contacting the Company at
the address shown below. Options may be exercised by paying cash or a personal
check immediately payable to the Company. The Exercise Price due on an option
also may be paid by directing the Company to withhold shares of Company stock
having a value equal to the Exercise Price due or by giving the Company other
shares of Company stock having a value equal to the Exercise Price due (but only
if you have owned those shares for at least six months).

11.00 Governing Law: This agreement will be construed in accordance with and
governed by the laws (other than laws governing conflicts of laws) of the United
States and of the State of Ohio.

12.00 Other Agreements: Also, your Awards will be subject to the terms of any
other agreements between you and the Company.

13.00 Adjustments to Awards: The number of your Awards will be adjusted to
reflect any change to the Company’s capital structure (e.g., a stock split).

You must sign this Agreement; if you do not your Award will be cancelled. By
signing this Agreement you acknowledge that this Award is granted under and is
subject to the terms and conditions described above and in the Bancinsurance
Corporation 2002 Stock Incentive Plan.

OPTIONEE/GRANTEE

     

BANCINSURANCE CORPORATION

     

9